Citation Nr: 0117888	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  95-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher rating for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1993 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision of March 1995 which 
granted service connection and a 20 percent rating for a 
right shoulder disability, effective February 3, 1994.  The 
veteran appealed for a higher rating.  By rating action dated 
in September 1996, the RO granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) for the period from 
April 11, 1996 through May 31, 1996, based on surgery for the 
right shoulder disability.  In September 1999, the RO granted 
a 40 percent rating for the veteran's right shoulder 
disability for the period beginning June 1, 1996.  The 
veteran continues to appeal for a higher rating.  


FINDINGS OF FACT

1.  For the period from February 3, 1994 through April 10, 
1996, the veteran's right shoulder (major upper extremity) 
disability was manifested by recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  During this time, motion of 
the right arm was possible to at least the shoulder level.

2.  A temporary total convalescent rating was in effect from 
April 11, 1996 through May 31, 1996, based on surgery for the 
right shoulder disability.

3.  Since June 1, 1996, the postoperative right shoulder 
disability has been manifested by recurrent subluxation and 
limitation of motion.  During this time there has been no 
fibrous union, nonunion, or loss of the head of the humerus, 
nor has there been ankylosis of the scapulohumeral 
articulation. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a right 
shoulder disability are met for the period from February 3, 
1994 through April 10, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §4.71a, Diagnostic Codes 5200, 5201, 5202 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for a right shoulder disability are not met for the period 
since June 1, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from July 1993 to February 2, 
1994.  His service medical records reveal that he is right-
handed.  He was seen in November 1993, complaining of right 
shoulder pain for three days.  He stated that the shoulder 
would dislocate anteriorly then spontaneously reduce. He 
denied a history of any shoulder injury.  An orthopedic 
evaluation noted that the veteran was an AA semi-professional 
baseball catcher.  On examination, flexion was to 160 
degrees, and external rotation to 45 degrees.  There was 
positive subluxation.  X-rays were negative.  The diagnosis 
was multidirectional instability of the right shoulder.  
Follow-up in January 1994, after a course of physical 
therapy, noted that the veteran reported little improvement.  
His shoulder bothered him when he threw, but he was able to 
do overhead activity.  On examination, there was a feeling of 
subluxation.  The assessment was multidirectional instability 
with symptoms of anterior subluxation.  

The veteran was discharged from service on February 2, 1994.  
Later that month he filed a claim for service connection for 
a right shoulder disability.

In March 1995, the RO granted service connection and a 20 
percent rating (under Code 5202) for a right shoulder 
disability (described as multidirectional instability), 
effective February 3, 1994 (day after active service). 

VA outpatient treatment records dated show that the veteran 
initially sought treatment for his right shoulder in March 
1995.  At visits in March, April, and May 1995, he complained 
of right shoulder pain and recurrent subluxation.  He 
requested evaluation of the shoulder.  On a physical medicine 
and rehabilitation (PM & R) evaluation in June 1995, he had 
recurrent dislocations.  He had right glenohumeral 
tenderness, and limitation of motion mostly due to pain.  
Right shoulder abduction was 110 degrees, flexion was 90 
degrees, extension was 90 degrees, and internal and external 
rotation was 20 degrees.  X-rays were normal.  The assessment 
was recurrent dislocation of the right shoulder.  On an 
orthopedic evaluation in July 1995, he stated that since 
1993, he had had frequent dislocations of the right shoulder, 
which he reduced himself, at least four times per year.  On 
examination, apprehension test was positive.  Abduction was 
110 degrees, but with pain at 100 degrees, and forward 
flextion was 110 degrees.  He was referred to physical 
therapy in August 1995 for recurrent dislocations of the 
right shoulder with pain and muscle weakness.  On the initial 
evaluation, he was tender to palpation, and had weakness in 
the lateral and internal rotator muscles.  Muscle strength 
was good in the flexor, extensor, and adductor muscles.  
Other right upper extremity movements were normal, with 
normal strength.  He was placed on a physical therapy program 
which he attended regularly.  In September 1995, he 
complained that he still had pain with external rotation.  
Active range of motion was normal, and there was no 
tenderness or atrophy.

On a VA examination in September 1995, the veteran complained 
of pain, limitation of motion, and weakness in the right 
shoulder.  On examination, there was no swelling.  There was 
a deformity in which the finger could palpate a one-inch 
separation of the right acromioclavicular joint.  He also had 
medial, anterior, lateral and posterior instability of the 
right shoulder, and severe crepitus.  The was tenderness to 
palpation on the right shoulder rotator cuff tendon.  There 
was no muscle atrophy, and muscle strength of all muscles of 
the right shoulder was 5/5, noted to be normal.  On range of 
motion, flexion was to 113 degrees, extension to 35 degrees, 
internal and external rotation to 90 degrees, and abduction 
to 105 degrees.  X-rays disclosed a widened right-sided 
acromioclavicular joint with no increase on weight-bearing.  
The diagnoses were widened right shoulder acromioclavicular 
joint, and right shoulder post-traumatic dislocation with 
rotator cuff tendinitis.  

The veteran continued with physical therapy, and an 
orthopedic note dated in October 1995 noted excellent 
progress, with normal X-rays, full range of motion, and 
excellent muscle development.  An orthopedic note dated in 
November 1995 noted that he had excellent muscle development 
of the shoulder, and full range of motion, and could return 
to activities and sports.  An orthopedic note in December 
1995 noted that he complained of recurrent right shoulder 
dislocation and right shoulder pain, disabling him from 
playing baseball because he could not throw.  On examination, 
he had tenderness over the subacromial area, and positive 
impingement sign.  The joint was subluxable at the humeral 
head on downward traction.  There was anterior-inferior 
instability.  A magnetic resonance imaging (MRI) scan was 
obtained in January 1996, which was interpreted as normal, 
although on orthopedic follow-up in February 1996 noted that 
the MRI had disclosed a questionable Bankhart.  Later that 
month, it was noted that he had recurrent instability on 
activities of daily living, and would be scheduled for an 
anterior capsular reconstruction.  

During an April 11 to 13, 1996 VA hospitalization, the 
veteran underwent right shoulder surgery consisting of 
Bankhart repair and anterior capsule head reconstruction, for 
treatment of right shoulder anterior and inferior instability 
and Bankhart lesion.  

Outpatient follow-up treatment records in April and May 1996 
show that the veteran underwent physical and occupational 
therapy following the surgery.  During June and July, 1996, 
active flexion and abduction were normal.  The veteran had 
some limitation of motion in rotations.  He complained of 
pain.  In July 1996, it was noted that he could not perform a 
throwing motion, but his muscle strength was noted to be 
functional.  

In September 1996, the RO granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) for the period from 
April 11 to May 31, 1996, based on right shoulder surgery.

VA outpatient records show that in September 1996, 
acromioclavicular tendinitis was noted, possibly related to 
overuse at work.  Passive range of motion of the right 
shoulder included 170 degrees elevation.  In October 1996, 
significant relief since the last visit was reported.  He had 
a nontender, well-healed wound, no atrophy, and could return 
to work with restrictions.  In January 1997, it was noted 
that he had returned to playing baseball, and was batting 
without problems.  In April 1997, a physical therapy note 
reported full active range of motion and functional strength 
in the right shoulder.  A RMS note dated in May 1997 reported 
complaints of pain and weakness, and recurrent dislocation.  
The assessment was chronic right rotator cuff tendinitis.  In 
June 1997, an increase in joint play in the right 
glenohumeral joint was noted.  There was full active range of 
motion and functional muscle strength.  

In January 1998, the veteran had a RMS consultation,.  He 
reported that the veteran went through rehabilitation for the 
shoulder but continued to have problems with his shoulder.  
The veteran felt that he could see the shoulder subluxing.  
He played amateur league baseball as a catcher but was unable 
to throw forcefully due to pain.  He also experienced pain on 
the day after weight training.  On examination, he was tender 
to palpation at the posterior shoulder line near the 
glenohumeral junction.  He had full active range of motion.  
The assessment was increased play and weakness of various 
shoulder intrinsics.  It was noted that he had had no 
dislocations since the surgery.  

Private medical records show that in August 1999, the veteran 
sustained a comminuted fracture of the right humerus.  

VA outpatient records from September 1999 note that the 
veteran fractured his right mid humerus in August 1999 (that 
injury had been treated with a cast) and also had a history 
of recurrent right shoulder subluxation.  He complained of 
marked pain in the shoulder since his cast had been removed 
two days earlier.  On examination, there was muscle atrophy 
of the right shoulder girdle, subluxation of the shoulder, 
and bowing of the upper arm.  In November 1999, a physical 
therapy progress report noted that the veteran complained of 
intermittent pain in the right shoulder with elevation and 
resistance to movement, and recurrent subluxation.  On 
examination, he had a one inch separation in the glenohumeral 
joint.  Flexion and abduction were to 120 degrees, but 
external rotation was not performed due to acute pain.  There 
was tenderness in the glenohumeral joint.  The assessment was 
continued instability in all planes of the glenohumeral 
joint, and positive apprehension test.  In December 1999, it 
was noted that he continued to have functional limitation in 
the right upper extremity, although there was increased 
strength in the right shoulder girdle.  In January 2000, 
flexion of the right shoulder was to 120 degrees, abduction 
to 110 degrees, internal rotation to 35 degrees, and external 
rotation to -10 degrees.  Strength was within functional 
limits.  There was instability and subluxation of the right 
shoulder joint.  

In June 2000, the veteran underwent a VA examination.  He 
reported that since the Bankhart surgery in 1996, he had done 
well until he had broken the humerus while playing softball.  
Since then, he had experienced an episode of subluxation of 
the right shoulder just with the weight of gravity, and 
stated that he must keep his hand in his pocket or in a sling 
to maintain the shoulder in the socket at all times whenever 
he was standing.  The veteran reported difficulties in using 
his right arm, including filing on his job.  He stated that 
he could not lift the arm above the shoulder.  

On examination, range of motion showed abduction to 75 
degrees, flexion to 75 degrees, internal rotation to 70 
degrees, external rotation to 50 degrees and extension to 30 
degrees.  Manual muscle test was 4/5.  The range of motion 
was painful at all planes of motion.  The veteran reported no 
shoulder dislocation since the prior shoulder surgery, but he 
said he daily had recurrent subluxation.  He had visible 
repeated subluxation at the right shoulder during the 
examination.  If he relaxed his deltoid muscle, a sulcus sign 
could be seen without difficulty.  He had severe pain to 
palpation at the posterior and anterior glenohumeral joint.  
He had a positive Feagin, and positive Rowe test.  He had 
multi-directional instability and guarding.  Apprehension 
test was positive.  There was no ankylosis.  X-rays disclosed 
deformity of the mid-third of the humerus due to old 
traumatic event, no evidence of acute fracture.  An 
arthrogram of the right shoulder showed the rotator cuff was 
intact, and it was noted the shoulder was status-post 
surgical procedure, Bankhart type, with internal fixation 
with three metallic pins in the glenoid rim.  The diagnoses 
were right shoulder Bankhart lesion, status-post surgical 
repair; multi-directional instability; recurrent severe right 
shoulder subluxation; and history of right humerus fracture 
secondary to Bankhart lesion and decreased range of motion of 
the right shoulder.  

In a September 2000 decision, the RO granted a higher rating 
of 40 percent for the right shoulder disability, effective 
June 1, 1996 (the day after the temporary total convalescent 
rating).  The RO stated that the 40 percent rating was 
arrived at by rating the disability 30 percent under Code 
5202 for recurrent subluxation, and adding 10 percent under 
38 C.F.R. § 4.40 for functional loss due to pain.

II.  Analysis

The veteran claims a higher rating for his service-connected 
right shoulder disability.  He has been provided with VA 
examinations, and pertinent treatment records have been 
obtained.  The notice and duty to assist provisions of the 
law have been satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The veteran essentially contends that his right shoulder 
disability was more disabling than reflected by a 20 percent 
rating prior to the surgery in April 1996, and that 
subsequent to the surgery his disability warrants an 
evaluation in excess of 40 percent.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran is right-handed, and his right shoulder 
disability affects his major upper extremity.  

As to the major upper extremity, ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) is rated 30 percent when favorable, abduction to 
60 degrees, can reach mouth and head; it is rated 40 percent 
when intermediate between favorable and unfavorable; and it 
is rated 50 percent when unfavorable, abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5200.

As to the major upper extremity, limitation of motion of the 
arm is rated 20 percent when limited to the shoulder level; 
it is rated 30 percent when limited to a point midway between 
the side and shoulder level; and it is rated 40 percent when 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

As to the major upper extemity, the following ratings apply 
to other impairment of the humerus.  Malunion is rated 20 
percent when there is moderate deformity, and it is rated 30 
percent when there is marked deformity.  Recurrent 
dislocation at the scapulohumeral joint is rated 20 percent 
when there are infrequent episodes and guarding of movement 
only at the shoulder level, and it is rated 30 percent when 
there are frequent episodes and guarding of all arm 
movements.  Fibrous union is rated 50 percent, nonunion 
(false flail joint) is rated 60 percent, and loss of the head 
of the humerus (flail shoulder) is rated 80 percent.  
38 C.F.R. § 4.71a, Code 5202.  

As to the major upper extremity, impairment of the clavicle 
or scapula warrants a maximum rating of 20 percent when there 
is nonunion with loose movement or when there is dislocation.  
38 C.F.R. § 4.71a, Code 5203.  This code will not be 
discussed, as it does not permit a higher rating in the 
instant case.

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e, different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet.App. 119 (1999).  
The RO rated the veteran's right shoulder disability 20 
percent for the period from February 3, 1994 (the effective 
date of service connection, being the day after service) 
through April 10, 1996 (the day prior to the commencement of 
the temporary total convalescent rating); the temporary total 
convalescent rating based on surgery for the condition lasted 
from April 11, 1996 through May 31, 1996; and the disability 
has been rated 40 percent since June 1, 1996.

Evidence pertinent to the degree of right shoulder disability 
during the period from February 3, 1994 through April 10, 
1996 (prior to the temporary total convalescent rating based 
on surgery), when the RO rated the condition 20 percent, 
shows no ankylosis of the shoulder, let alone to the degree 
required for higher rating under Code 5200.  The evidence 
shows that during this time there was some pain and 
limitation of motion of the right shoulder, although 
generally the veteran could lift his arm to at least the 
shoulder level.  Even considering the effects of pain, there 
is no indication that arm motion was limited to a point 
midway between the side and shoulder level, and thus there is 
no basis for a rating higher than 20 percent under Code 5201.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  During this time, the veteran had complaints of 
frequent dislocation or subluxation of the right shoulder, 
and the objective medical findings provide some support for 
these complaints.  With consideration of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
during the period from February 3, 1994 through April 10, 
1996, the veteran's right shoulder disability was manifested 
by recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes of guarding of all arm 
movements, and such warrants a higher rating of 30 percent 
under Code 5202.  During this time, there was no fibrous 
union, nonunion, or loss of the head of the humerus as 
required for an even higher rating under Code 5202.   

For the period since June 1, 1996 (after the expiration of 
the temporary total convalescent rating based on surgery), 
the RO assigned a 40 percent rating for the right shoulder 
disability.  The RO stated that the 40 percent rating was 
arrived at by rating the disability 30 percent under Code 
5202 for recurrent subluxation, and adding 10 percent under 
38 C.F.R. § 4.40 for functional loss due to pain.  This 
approach is questionable, inasmuch as provisions of 38 C.F.R. 
§§ 4.40 and 4.45 regarding the effects of functional loss due 
to pain do not apply to diagnostic codes which are not based 
on limitation of motion.  See Johnson v. Brown, 9 Vet.App. 7 
(1996).  

The medical evidence pertinent to the period since June 1, 
1996, including the recent VA examination, shows the veteran 
has significant limitation of motion of the right arm due to 
pain, but even if pain limits his arm motion to 25 degrees 
from the side (the evidence suggests his motion is somewhat 
better than this), the maximum rating for limitation of 
motion is 40 percent under Code 5201, and the RO has already 
rated the condition 40 percent even if on a different basis.  
Assuming the current 40 percent rating for the right shoulder 
disability were assigned under Code 5201 for limitation of 
motion, the effects of pain would not permit an even higher 
rating, as 40 percent is the maximum rating under this 
limitation of motion code.  Spencer v. West, 13 Vet.App. 376 
(2000); Johnston v. Brown, 10 Vet.App. 80 (1997).  Medical 
evidence concerning the degree of right shoulder disability 
since June 1, 1996 shows no ankylosis of the shoulder, let 
alone to the degree required for higher rating under Code 
5200.  During this time, there has been no fibrous union, 
nonunion, or loss of the head of the humerus as required for 
an even higher rating under Code 5202.  

In sum, under any diagnostic code, a rating higher than 40 
percent is not warranted for the right shoulder disability 
for the period since June 1, 1996.  The preponderance of the 
evidence is against this aspect of the claim for a higher 
rating, and thus the benefit-of-the-doubt rule does not 
apply, and this aspect of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A higher rating of 30 percent for a right shoulder 
disability, for the period from February 3, 1994 through 
April 10, 1996, is granted.

A rating higher than 40 percent for a right shoulder 
disability, for the period since June 1, 1996, is denied.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

